Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 19, 2018

                                     No. 04-18-00211-CV

                     Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                     Appellants

                                               v.

                                    TRIPLE I. RANCHES,
                                         Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13940
                       Honorable Spencer W. Brown, Judge Presiding


                                        ORDER
        The reporter’s record was due April 6, 2018, but was not filed. On May 3, 2018, this
court notified the court reporter that the reporter’s record was pas due. The court reporter
responded to our notice by stating the record was not filed because appellants, who are pro se,
have not paid or made arrangements to pay the reporter’s fee to prepare the record and that
appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b). The reporter explained that when she contacted appellants regarding payment, they
advised that they “could not make the estimated payment until June 16, 2018.” We therefore
ordered appellants to provide written proof to this court on or before June 18, 2018, that either
(1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have been made
to pay the reporter’s fee; or (2) appellants are entitled to the record without prepayment of the
reporter’s fee. See TEX. R. APP. P. 35.3(b).

        On June 18, 2018, appellants notified this court by email that they had provided payment
to the court reporter. We entered this notification into our system as a courtesy copy, advising
appellants that they were required to file in this court a proper response to the order described
above. Appellants complied by filing the previously tendered email as a response to our order
regarding proof of payment. Because appellants have provided proof of payment for the
reporter’s record, we ORDER the court reporter to file the reporter’s record in this court on or
before July 19, 2018.

       We order the clerk of this court to serve a copy of this order on appellants, all counsel,
and the court reporter.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court